S. Samuel Di Falco, S.
The objections to the account of the trustee present a question of construction of the third paragraph of the will which created a trust of the residuary estate for the life use of the testator’s brother and sister. Upon their death, he directed that the funds in the hands of his trustee ‘ ‘ be paid over and transferred to the village of Elizabethtown, New York, to do with as it shall see fit ”. The sister claims that the gift of the remainder is invalid because the named beneficiary has no authority to receive it, and that as a consequence the remainder vests in the testator’s distributees.
Every incorporated village has the power and authority to ‘ ‘ take by gift, grant, bequest and devise and hold real and personal estate absolutely or in trust for any public use including that of education, art, ornament, health, charity or amusement, for parks or gardens, or for the use or erection of statutes, monuments, buildings or structures, upon such terms or conditions as may be prescribed by the grantor or donor and accepted by said corporation and to provide for the proper administration of the same.” (Village Law, § la, subd. 2.) The objectant contends that the quoted provision of the Village Law authorizes a village to take property by legacy only for a “ public use ”, that the gift in this will is in language so broad as to include other than public uses and purposes, and that it is, therefore, beyond the capacity and power of the village to receive the legacy.
The words “to do with as it shall see fit ”, were intended to mean that the village could use the funds bequeathed to it for any lawful purpose for which an incorporated village may expend funds. The testator intended that the village take the *400property absolutely and that it use it as the village officers may determine to be in the best interests of the village and its inhabitants. The testator presumably knew that the village officers could act only in accordance with applicable law and intended them so to act.
The court has heretofore directed the filing of an amended account and fixed the time for filing objections thereto. This procedure will undoubtedly render academic the remaining objections to the original account. After determining any issues that might be raised with respect to the amended account, a decree may be submitted construing the will in accordance with this decision.
Proceed accordingly.